PER CURIAM.
We are presented with two appeals by hotels in the City of Miami Beach claiming invalidity of certain sections of Ordinance No. 289 which is a portion of the zoning code of Miami Beach. These appeals were consolidated for argument and since they are decided by the same principle, they are dealt with in one decision. The ordinance attacked contains a prohibition of signs outside the hotels for the purpose of advertising “accessory uses” within the hotels. One of the effects of the ordinance is to prohibit , any outside signs advertising coffee shops and cocktail lounges.
This provision of the ordinance has been expressly upheld by the Supreme Court of Florida. See International Company, Inc. v. City of Miami Beach, Fla. 1956, 90 So.2d 906.1 Neither appellant has presented any reason why the opinion of the Supreme Court of Florida is not applicable and does not govern this case. We therefore affirm each appeal upon authority of above-cited decision.
Affirmed.

. We note that these consolidated appeals challenge section 4-D and section 5*4 of Ordinance No. 289, whereas, the International Company litigation was concerned with section 5 of Ordinance No. 289. However, all of these sections control use regulations within “multiple family district.”